SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-154610 CYBER INFORMATIX, INC. (Exact name of Small Business Issuer as Specified in its Charter) Nevada 22-3968194 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Identification Organization) Number) 3647 Hanna Bay, Regina, Sk., S4S 7C8, Canada (Address of registrant's principal executive offices) (888) 205-2249 (Issuer’s Telephone Number, Including Area Code) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the Issuer is a shell company (as defined by Rule 12b-2 of the Exchange Act). YesxNoo State the number of shares outstanding of each of the Issuers classes of common equity, as of the latest practicable date: Common, $.001 par value per share: 5,870,000 outstanding as of September 30th, 2010. - 1 - Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 10 ITEM 3. CONTROLS AND PROCEDURES 14 PART II - OTHER INFORMATION 14 ITEM 1. LEGAL PROCEEDINGS 14 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 15 ITEM 5. OTHER INFORMATION 15 ITEM 6. EXHIBITS 15 SIGNATURES 15 EXHIBIT 31.1 16 EXHIBIT 32.1 17 - 2 - Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. CYBER INFORMATIX, INC. CONDENSED FINANCIAL STATEMENTS September 30, 2010 (Unaudited) INDEX Page Condensed Balance Sheets F-1 Unaudited Condensed Statements of Operations F-2 Unaudited Condensed Statements of Stockholders’ Equity F-3 Unaudited Condensed Statements of Cash Flows F-4 Notes to the Unaudited Condensed Financial Statements F-5 to F-6 - 3 - Table of Contents CYBER INFORMATIX, INC. (A Development Stage Company) BALANCE SHEETS (UNAUDITED) (Audited) September 30 June 30 CURRENT ASSETS Cash $ $ TOTAL CURRENT ASSETS SOFTWARE AND WEBSITE Net of Depreciation and Amortization - - TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts Payable and Accrued Liabilities Shareholders' Loans - - TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock; 75,000,000 shares authorized at $0.001 par value, 5,870,000 shares issued and outstanding, (Note 3) Additional Paid In Capital Accumulated Deficit in the development stage ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements.
